Citation Nr: 0323490	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  97-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a left hand injury, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran and his representative are advised that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  .

The RO has not yet had the opportunity to consider whether 
any additional notification or development action is required 
under the VCAA.  Thus, it is potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The RO is advised that this duty encompasses notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board is prohibited for performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)). I

Service connection is currently in effect for residuals of a 
laceration injury to the left hand.  The veteran has been 
afforded a 10 percent rating under the provisions of the 
provisions of 38 C.F.R. § 4.73, Code 5309 and 
38 C.F.R. § 4.118, Code 7804.  The Board observes that 
effective August 30, 2002, and pursuant to 67 Fed. Reg. 
49590-49599 (July 31, 2002), the schedule for rating 
disabilities of the skin, embodied in 38 C.F.R. § 4.118, was 
revised.  In addition, effective August 26, 2002, and 
pursuant to 67 Fed. Reg. 48784-48787 (July 26, 2002), the 
criteria for rating disabilities of the hand, located in 
38 C.F.R. § 4.71a, were revised.  Moreover, the Board notes 
that the veteran has not been afforded VA examination that 
reflects consideration of the change of law applicable to 
scars or hand injuries.  

Furthermore the RO should consider the propriety of separate 
ratings for separate and distinct manifestations of service-
connected hand disability.  See Esteban v. Brown, 6 Vet.App. 
259, 261 (1994).  

In view of the foregoing the case is REMANDED to the RO for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Compliance with duty 
as articulate in Quartuccio, supra, is 
required as well.  

2.  Also, the veteran should be afforded a 
VA scar examination in order to determine 
the current nature and severity of the 
scar on the left hand.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should be 
made available to the examiner for use in 
studying the case.  The examiner is 
requested comment on whether the scar is 
symptomatic.  In this regard the examiner 
is asked to state if the scar is deep or 
superficial, if it causes limitation of 
motion, covers an area of 144 square 
inches or greater, is unstable with 
frequent loss of skin over the scar, or is 
painful.  

3.  The veteran should be afforded a VA 
hand examination in order to determine 
the current nature and severity of the 
veteran's service-connected left hand 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner is 
requested to establish or rule out the 
presence of ankylosis in any of the 
fingers.  If ankylosis exists the 
examiner should indicated the position to 
which the joint is fixed.  If limitation 
of motion exists, the ranges of motion 
should be set forth.  If residual injury 
to a muscle group is observed, the 
examiner should identify the muscle group 
and characterize the degree of muscle 
injury in terms of its severity.  That 
is, the examiner should state whether 
muscle injury observed in slight, 
moderate, moderately severe or severe.  
Consideration should be given to the 
presence of pain on motion, weakness, 
fatigability, incoordination, swelling, 
deformity, atrophy, as well as other 
considerations enumerated under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  The examiner is requested to 
describe the extent of functional loss, 
if any, due to any of these factors.  

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




